Citation Nr: 0429280	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for left 
epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to July 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in July 2002 with the denial of a compensable 
disability rating and a Statement of the Case (SOC) was 
issued in December 2002.  The veteran perfected his appeal in 
February 2003.

The Board previously referred a claim of entitlement to a 
total rating based on individual unemployability (TDIU) in a 
May 2001 decision.  As the claims folder does not indicate 
that appropriate action has been taken, the Board again 
refers this claim for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service-connected left epididymitis in not 
manifested by urinary tract infection requiring long-term 
drug therapy, one to two hospitalizations per year, or 
intermittent intensive management.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.115a, 
4.115b, Diagnostic Code 7525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran filed his increased rating claim in 
September 2001.  Prior to adjudication of his claim, the 
veteran was notified by letter that to establish entitlement 
to an increased rating, current medical evidence showing that 
his disability had gotten worse was needed.  

The November 2001 letter also informed him that VA would make 
reasonable efforts to obtain evidence to support his claim 
but that he had to provide VA with enough information about 
the evidence so that a request could be made.  He was 
informed VA would try to help him get such things as medical 
records, employment records, or records from government 
agencies.  He was also reminded that it was still his 
responsibility to support his claim with appropriate evidence 
and informed of where to send any evidence he had or obtained 
himself.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
considers the VA's notice requirements have been met.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in March 
2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
report has been obtained.  The veteran's VA medical records 
have been associated with his claims folder.  The veteran has 
not identified additional evidence or authorized the request 
of evidence not of record.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A November 2000 treatment record reflects that the veteran 
complained of chronic epididymitis and was seen as a walk-in 
patient.  He indicated he had been off antibiotics for around 
one month.  Examination showed no increased swelling or 
redness although the veteran complained of increased 
tenderness of both testicles.  The record contains an 
assessment of epididymitis and shows that the veteran was 
prescribed septra, a combination drug used to treat urinary 
tract infections, and Demerol, a narcotic analgesic.

A March 2001 treatment record reflects that the veteran 
indicated that his testicular problem was not bothering him 
that day but that when the pain did flare, Demerol worked 
better than anything else he had tried.  The record contains 
an assessment of recurrent epididymitis and reflects that the 
veteran was to return in six months and was given Demerol for 
testicular pain.

A September 2001 urology note reflects that the veteran 
failed to report for his consultation.  

An October 2001 VA treatment record reflects that the veteran 
complained of testicular pain while physical examination 
revealed normal male genitals with a moderately tender left 
testicle.  The record contains an assessment of testicular 
pain.  The veteran had indicated that he had been working at 
a fast-food restaurant for the preceding four months but that 
his testicular pain had increased and he was having a hard 
time getting rest because of pain.

The March 2002 VA genitourinary examination report reflects 
that the veteran denied any serious infections or other 
treatments at that particular time.  On examination, the 
veteran had two normal-feeling testicles with possible 
epididymitis on the left side.  The report reflects that the 
veteran had informed the examiner that the reason his left 
testicle was normal size was because he had iced it for over 
a week.  The examiner noted that psychiatric anxieties 
overlaid adequate examination performance and that the 
veteran was "borderline hostile to defensive" in his 
presentation.

The veteran's statements in support of his claim point to 
treatment by a particular physician.  These physician's 
records are included in the veteran's VA treatment records 
and were referenced by the VA examiner in the March 2002 VA 
examination report.

An April 2002 VA treatment record reflects that the veteran 
again complained of testicular pain and swelling which he 
stated would come and go.  He indicated he missed work due to 
testicular swelling and pain and that he went through about 
four to five jobs a year due to this.  Examination revealed 
that the veteran had small testes with no swelling and mild 
tenderness of the left testicle.  His active outpatient 
medications included hydrocodone with acetaminophen for pain.

The veteran received in-patient care from May 28, 2002, to 
July 9, 2002, for a pressure injury to his arms and legs 
after a drug overdose.  The discharge summary reflects that 
the veteran was functioning without pain but went around 
telling other patients that if they wanted medication, they 
had to describe their pain as level 10.  The discharge 
summary also indicates that even though the veteran had no 
objective evidence of pain, he told everyone that his pain 
was level 10 all the time.

His VA records reflect at the end of July 2002 the veteran 
was again treated for a drug overdose.  The July 2002 
discharge summary reflects that the veteran had been 
chronically on opiates and other addictive substances and he 
was no longer going to be able to get these pills from VA 
clinics.  The summary reflects that the veteran was 
discharged on an analgesic cream and ibuprofen.

Epididymitis is rated as a urinary tract infection, with 
tubercular infections to be rated in accordance with 38 
C.F.R. §§ 4.88b or 4.89.  38 C.F.R. §§ 4.115b, Diagnostic 
Code 7525 (2004).  Under 38 C.F.R. § 4.115a, a 10 percent 
disability rating is warranted when a urinary tract infection 
requires long-term drug therapy, one to two hospitalizations 
per year and/or intermittent intensive management.

Here, the evidence does not indicate that the veteran's 
epididymitis is manifest by tubercular infections.  The 
medical evidence and the veteran's own statement reflects 
that the main complaints evolve around assertions of pain.  
At the same time, however, the medical evidence in fact 
reveals little objective evidence of pain.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical records which merely 
record the veteran's assertions without further medical 
comment does not transform the evidence into competent 
medical evidence).  Instead, the medical evidence reflects 
that upon physical examination, the veteran had mild to 
moderate tenderness of his left testicle.  Moreover, mental 
treatment records discredit the veracity of the veteran's 
complaints of pain.  Therefore, the Board is not persuaded 
that the veteran's complaints of pain and resulting 
prescriptions are evidence of intermittent intensive 
management of his service-connected disability.

Furthermore, only a November 2000 VA treatment record refers 
to treatment for a urinary tract infection, with the veteran 
also referencing a previous treatment the preceding month.  
The lack of regular treatment for urinary tract infections 
requiring long-term drug therapy, one to two hospitalizations 
per year due to his service-connected disability, or 
intermittent intensive management represents a disability 
picture that does not more closely approximate the criteria 
for a compensable disability rating.  See 38 C.F.R. § 4.7 
(2004).  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's 
increased rating claim and the doctrine of reasonable doubt 
is not for application.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
veteran complained of pain and he indicates his pain 
interfered with his ability to maintain employment, the 
veteran's disability picture does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability and the evidence is not reflective of 
factors that take it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

ORDER

A compensable disability rating for left epididymitis is 
denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



